Citation Nr: 0818521	
Decision Date: 06/05/08    Archive Date: 06/12/08

DOCKET NO.  05-36 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a compensable rating for the service 
connected hearing loss, right ear.

2.  Whether new and material evidence was received to reopen 
the claim for entitlement to hearing loss, left ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Willett, Associate Counsel



INTRODUCTION

The veteran had active service from August 1964 through May 
1966.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a December 2004 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In February 1995, the veteran filed her claim for service 
connection for bilateral hearing loss. Service connection was 
granted for the right ear and denied for the left ear in the 
September 1995 rating decision.  She did not appeal that 
decision, but, in August 2004, filed a claim to reopen the 
issue of entitlement to service connection for hearing loss 
in the left ear, and to seek a compensable rating for the 
service-connected right ear.  In a December 2004 rating 
decision, both issues were denied.  In a timely filed, 
January 2005 notice of disagreement (NOD), the veteran 
clearly and simply stated, "I disagree with your decision on 
12/27/2004."  While she went on to make a comment regarding 
the left ear hearing loss and does not discuss the rating 
assigned to her service-connected right ear hearing loss.  
While she is not clear in her contentions, the Board will 
liberally construe the as a disagreement with both issues 
adjudicated in the December 2004 rating decision and, as the 
November 2005 Statement of the Case (SOC) failed to include 
the issue of entitlement to a compensable rating for the 
right ear hearing loss, the Board will remand this issue for 
the issuance of a statement of the case.

When a notice of disagreement is timely filed, the RO must 
reexamine the claim and determine if additional review or 
development is warranted. If no preliminary action is 
required, or when it is completed, the RO must prepare an SOC 
pursuant to 38 C.F.R. § 19.29 (2007), unless the matter is 
resolved by granting the benefits sought on appeal or the 
notice of disagreement is withdrawn by the appellant or his 
or her representative. 38 C.F.R. § 19.26 (2007). Because the 
RO has not granted a compensable rating for right sided 
hearing loss, and the veteran has not withdrawn that appeal, 
an SOC must be issued. See Manlincon v. West, 12 Vet. App. 
238 (1999).

The veteran also seeks to reopen her claim for hearing loss 
in the left ear.  In August 2004, VA sent her a letter 
explaining that new and material evidence is required before 
the claim can be reopened. However, under Kent v. Nicholson, 
20 Vet. App. 1 (2006), there are new VA notice requirements 
for new and material evidence claims. In particular, under 
Kent, VA must notify the veteran of the elements of her claim 
and of the definition of "new and material evidence." Kent 
also requires that VA give the veteran notice of precisely 
what evidence is necessary to reopen the claim, depending 
upon the basis of the previous denial. The August 2004 letter 
to the veteran does not satisfy the requirements of Kent and 
the veteran has specifically indicated that she did not 
understand the "duty to assist" papers.  .

Also, with regard to both claims, during the pendency of this 
appeal the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which placed two 
additional duties upon the VA. Under Dingess, VA must also 
provide proper notice of the evidence required to establish 
the degrees of disability and the effective date of an award. 
The notice provided to the veteran in this case is not in 
conformity with the Court's Dingess decision. As such, this 
matter must be remanded for proper notice under 38 C.F.R. § 
3.159(b)(1), including corrective notice under Dingess.

Accordingly, the case is REMANDED for the following action:

1. Issue a Statement of the Case on the 
issue of entitlement to a compensable 
rating for the service-connected hearing 
loss of the right ear. Advise the veteran 
of the need to timely file a substantive 
appeal to perfect the appeal. The 
appropriate time to respond must be 
afforded. If in order, the matter should 
then be returned to the Board for 
appellate review.

2. Ensure that VA has met its duty to 
notify the veteran for both claims 
discussed above, including issuing 
corrective notice fully compliant with 
38 C.F.R. § 3.159(b) (2007), Kent v. 
Nicholson, 
20 Vet. App. 1 (2006), and Dingess v. 
Nicholson, 
19 Vet. App. 473 (2006).

3. Readjudicate the veteran's claims. If 
the benefits sought on appeal remain 
denied, the veteran and her accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



